Name: Regulation (EU, Euratom) 2016/2030 of the European Parliament and of the Council of 26 October 2016 amending Regulation (EU, Euratom) No 883/2013, as regards the secretariat of the Supervisory Committee of the European Anti-Fraud Office (OLAF)
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  financing and investment;  European Union law;  criminal law;  documentation;  executive power and public service;  information technology and data processing
 Date Published: nan

 23.11.2016 EN Official Journal of the European Union L 317/1 REGULATION (EU, Euratom) 2016/2030 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 26 October 2016 amending Regulation (EU, Euratom) No 883/2013, as regards the secretariat of the Supervisory Committee of the European Anti-Fraud Office (OLAF) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 325 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the Court of Auditors (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In accordance with Article 15(1) of Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (3), the Supervisory Committee of the European Anti-Fraud Office (the Office) is tasked with regularly monitoring the implementation by the Office of its investigative function, in order to reinforce the Office's independence. (2) The framework for the implementation of the budgetary appropriations relating to the members of the Supervisory Committee should be set up in a way that avoids any appearance of a possible interference of the Office in their duties. Regulation (EU, Euratom) No 883/2013 should be adapted in order to allow for such a framework, while guaranteeing the same transparency of the appropriations for the operation of the Supervisory Committee as before. (3) In order to ensure that the Supervisory Committee functions effectively and efficiently, its secretariat should be provided directly by the Commission, independently from the Office, and the Commission should provide the secretariat with appropriate means to fulfil its function. In order to safeguard the Supervisory Committee's independence, the Commission should refrain from interfering with the monitoring functions of the Supervisory Committee. (4) Where the Office appoints a Data Protection Officer in accordance with Article 10(4) of Regulation (EU, Euratom) No 883/2013, that Data Protection Officer should continue to be competent for the processing of data by the secretariat of the Supervisory Committee. (5) Confidentiality obligations for the staff of the secretariat of the Supervisory Committee should continue to apply. (6) The European Data Protection Supervisor was consulted in accordance with Article 28(2) of Regulation (EC) No 45/2001 of the European Parliament and of the Council (4) and on 18 March 2016 decided not to issue any opinion, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EU, Euratom) No 883/2013 is amended as follows: (1) Article 10 is amended as follows: (a) in paragraph 4, the following subparagraph is added: The Data Protection Officer shall be competent for the processing of data by the Office and by the secretariat of the Supervisory Committee.; (b) in paragraph 5, the second subparagraph is replaced by the following: In accordance with the Staff Regulations, the staff of the Office and the staff of the secretariat of the Supervisory Committee shall refrain from any unauthorised disclosure of information received in the exercise of their functions, unless that information has already been lawfully made public or is accessible to the public, and shall continue to be bound by that obligation after leaving the service. The members of the Supervisory Committee shall be bound by the same obligation of professional secrecy in the exercise of their functions, and shall continue to be bound by that obligation after the end of their mandate.. (2) In Article 15, paragraph 8 is replaced by the following: 8. The Supervisory Committee shall appoint its chair. It shall adopt its own rules of procedure, which shall, before adoption, be submitted to the European Parliament, the Council, the Commission and the European Data Protection Supervisor for information. Meetings of the Supervisory Committee shall be convened on the initiative of its chair or the Director-General. It shall hold at least 10 meetings per year. The Supervisory Committee shall take its decisions by a majority of its component members. Its secretariat shall be provided by the Commission, independently from the Office, and in close cooperation with the Supervisory Committee. Before the appointment of any staff to the secretariat, the Supervisory Committee shall be consulted and its views shall be taken into account. The secretariat shall act on the instructions of the Supervisory Committee and independently from the Commission. Without prejudice to its control over the budget of the Supervisory Committee and its secretariat, the Commission shall not interfere with the monitoring functions of the Supervisory Committee. Officials assigned to the secretariat of the Supervisory Committee shall neither seek nor take instructions from any government or any institution, body, office or agency relating to the exercise of the monitoring functions of the Supervisory Committee.. (3) Article 18 is replaced by the following: Article 18 Financing The total appropriations for the Office shall be entered under a specific budget line within the section of the general budget of the European Union relating to the Commission and shall be set out in detail in an Annex to that section. The appropriations for the Supervisory Committee and its secretariat shall be entered into the section of the general budget of the European Union relating to the Commission. The establishment plan of the Office shall be annexed to the establishment plan of the Commission. The establishment plan of the Commission shall include the secretariat of the Supervisory Committee.. Article 2 This Regulation shall enter into force on the first day of the month following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 26 October 2016. For the European Parliament The President M. SCHULZ For the Council The President I. LESAY (1) OJ C 150, 27.4.2016, p. 1. (2) Position of the European Parliament of 6 July 2016 (not yet published in the Official Journal) and Council decision of 20 September 2016. (3) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (4) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1).